Title: From Thomas Jefferson to Caspar Wistar, 6 July 1805
From: Jefferson, Thomas
To: Wistar, Caspar


                  
                     Dear Sir 
                     
                     Washington July 6. 05.
                  
                  I inclose you a pamphlet from mr Biot a member of the National institute which he desires to have presented to the society. I inclose also his letter containing a request, which perhaps was meant to be addressed to the members individually, or such of them as might have an opportunity of making the observations he wishes for. Accept my friendly salutations & assurances of esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               